Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the void between the first and second portions (see the 112 2nd paragraph rejections below for a lack of clarity as to the meaning of the limitations relating to this phrase) and the said fastener configured to secure said mounting disk to said first end of said stem portion (for clarity, the mounting disk 20 is shown as being connected to the stem portion in all drawings, and so no drawings show that the fastener serves to connect the two) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With Respect to Claims 1 and 8  
	Although the specification generally states that there is a void between the first and second portions, there is no detail as to what this means or how it is accomplished, noting that there is no disclosure of spacers, fasteners providing spacing/void, or any other structure as to how to create such a void or what purpose it serves, if any.
With Respect to Claims 2-7 and 9-14  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1-2, 5, 8, and 10  
	The scope of the phrase “belt member” is unclear, noting that normally this would be taken to be some sort of belt, but the specification uses the phrase to refer to a structure attached to a belt. It is unclear whether the phrase requires a belt, whether it requires functional capability of attachment to a belt, or if it is merely a term to refer to the attachment structure and so does not add any further limitation to the claim.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 1 and 8  
	It is unclear what the scope of the phrase “void therebetween” is, noting that the first and second portion appear to be adjacent to each other as one receives the part 20 and the other receives the adjacent part 12. It is unclear whether this phrase encompasses there being space between some portions of the first and second portion (e.g. the rear wall of the first portion under 35 and the second portion in front of the portion of 48 that extends below and/or to the side of the channel 55 of the second portion), or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 6  
	The phrase “includes angled section” is grammatically incorrect, but it is unclear whether it should mean “includes an angled section” or “includes angled sections”. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 3-4, 6-7, 9, and 11-14  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,520,863 to Porper (Porper) in view of U.S. Patent #6,905,051 to Chee (Chee) and U.S. Patent #8,141,210 to Colorado (Colorado).
With Respect to Claim 1  
A tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof wherein the tool carrying apparatus comprises: a securing bar (base 34 and either opposing pair of 36), said securing bar having a first end and a second end (noting one end is 36 and the other end is 34 in combination with the other 36), said first end being operably coupled to a tool (for clarity, it is noted that the tool is clearly structurally recited by the claim, and the chalk is a tool to the extent broadly claimed and is coupled as it is held between the opposing 36); a tool mount member, said tool mount member having a stem portion (40, 42, 44), said stem portion having a first end and a second end, said tool mount member having a securing disk (44) secured to said second end of said stem portion, said fastening disk and said securing disk configured to operably couple to said second end of said securing bar, said tool mount member further including a mounting disk (42), said mounting disk being secured to said first end of said stem portion, said mounting disk having a first shape; and a belt member (noting 18 and attached belt clip), said belt member including a first portion (noting rear wall and bottom and side walls forming groove 30, FIG. 4) and a second portion (noting front wall including 26), said second portion being superposed said first portion having a void (noting groove 30) therebetween, said first portion having a receiving channel (noting 30) formed therein, said receiving channel having an opening (top opening) providing access thereto, said receiving channel having an upper end and a lower end, said lower end having a second shape; but does not disclose a fastening disk secured to said second end of said stem portion and configured to operably couple to said second end of said securing bar or wherein said second shape of said lower end is configured to operably couple with said first shape of said mounting disk so as to releasably secure said mounting disk within said lower end of said receiving channel.
	However, Chee discloses forming a similar stem portion with a fastening disk (nut 105, FIG. 2) secured to said second end of said stem portion and configured to operably couple to said second end of said securing bar along with a securing disk (108), and that this structure provides a strong grip between the stem/button and the attached object while also preventing damage to the attached area (see e.g. Col. 3 lines 59-67).
	Colorado discloses forming a similar button and groove structure including a second portion (160) having a void between it and a first portion (140) wherein said second shape (noting 340, FIG. 1B and 4A-H) of said lower end is configured to operably couple with said first shape (noting 130) of said mounting disk so as to releasably secure said mounting disk within said lower end of said receiving channel (see e.g. FIG. 4H and description).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chee, to add a fastening disk to the Porper structure in order to provide a stronger securement and/or protect the attached area from damage/marring, and/or as a mere substitution of one art known attachment structure for another.
	It would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Colorado, to replace the button locking structure of Porper with the mating shape securement of Colorado, in order to allow for easier one handed insertion and release, to allow for release by merely rotating and moving the structure instead of requiring pushing a button, to simplify construction and/or save on construction costs, and/or as a mere substitution of one art known fastening/locking structure for another.
With Respect to Claim 2  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 1, wherein the second portion of said belt member further includes a slot (32), said slot being aligned with said receiving channel of said first portion.  
With Respect to Claim 3  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 2, wherein said mounting disk is rotatable between a first position and a second position, in said first position said 9mounting disk is operable to travel into said receiving channel so as to be placed proximate the lower end thereof (per Colorado).  
With Respect to Claim 4  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 3, wherein in said second position, said mounting disk is rotated in said lower end of said receiving channel, wherein in said second position said mounting disk is secured within said lower end of said receiving channel (per Colorado).  
With Respect to Claim 5  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 4, wherein the second portion of the belt member includes an opening at an upper end of the slot so as to facilitate passage of the stem portion into the slot (see e.g. FIGS. 1-2).  
With Respect to Claim 6  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 5, but does not disclose wherein said opening of said slot further includes angled section adjacent thereto on opposing sides thereof wherein the angled section are contiguous with an upper edge of the second portion.  
	However, Colorado discloses wherein said opening of said slot further includes angled section (320) adjacent thereto on opposing sides thereof wherein the angled section are contiguous with an upper edge of the second portion in order to aid in guiding and placement of the disc into the central channel in the appropriate orientation.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Colorado, to add angular entry legs/sections as taught by Colorado/as claimed, in order to aid in guiding and placement of the disc into the central channel in the appropriate orientation as taught by Colorado.
With Respect to Claim 7  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 6, wherein the securing disk and the fastening disk have a portion of the securing bar therebetween.  
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #8,141,210 to Colorado (Colorado) in view of U.S. Patent #6,905,051 to Chee (Chee), either alone or further in view of U.S. Patent #7,802,706 to Selsor (Selsor) or U.S. Patent #5,850,996 to Liang (Liang).
With Respect to Claim 1  
Colorado discloses a tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof wherein the tool carrying apparatus comprises: a securing bar (100), said securing bar having a first end and a second end, said first end being operably coupled to a tool (noting axe shown, as well as disclosure to attach to any desired tool/article); a tool mount member (110, 120, 130), said tool mount member having a stem portion, said stem portion having a first end and a second end, said tool mount member further including a mounting disk (120), said mounting disk being secured to said first end of said stem portion, said mounting disk having a first shape; and a belt member (140, 160, and 170), said belt member including a first portion (140) and a second portion (160), said second portion being superposed said first portion having a void therebetween, said first portion having a receiving channel formed therein, said receiving channel having an opening providing access thereto, said receiving channel having an upper end and a lower end, said lower end having a second shape wherein said second shape of said lower end is configured to operably couple with said first shape of said mounting disk so as to releasably secure said mounting disk within said lower end of said receiving channel (see e.g. FIGS. 1B and 4A-H); but does not disclose said tool mount member having a securing disk and a fastening disk secured to said second end of said stem portion, said fastening disk and said securing disk configured to operably couple to said second end of said securing bar.
	However, Chee discloses forming a similar stem portion with a fastening disk (nut 105, FIG. 2) secured to said second end of said stem portion and configured to operably couple to said second end of said securing bar along with a securing disk (108), and that this structure provides a strong grip between the stem/button and the attached object while also preventing damage to the attached area (see e.g. Col. 3 lines 59-67).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chee, to replace the attachment stub (200) with a fastening disk and securing disk as taught by Chee, in order to provide a stronger securement and/or protect the attached area from damage/marring, and/or as a mere substitution of one art known attachment structure for another.
	Alternately, although Examiner maintains that the plate of Colorado is a bar to the extent claimed, it would have been obvious to one of ordinary skill in the art to modify the shape of the plate to be elongated (e.g. to form a bar) as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art; alternately Liang discloses forming a similar plate used to attach a similar button structure formed in an elongated/bar shape which provides additional evidence of the obviousness of or motivation for the combination.
	Alternately, Selsor discloses hanging a tool using a securing bar (e.g. 18, FIGS. 10-11) having a first end for attachment to the tool and including a hanging structure (key hole 24) on the end opposite the tool, such that the tool can be hung on a user’s belt using the securing bar itself alternately hung via the hanging structure. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Selsor, to form the mounting plate of Colorado/the combination as a belt loop/securing bar 18, in order to allow for using the mounting plate/bar itself to directly secure to a belt or similar structure to increase storage versatility e.g. as taught by Selsor and/or as a mere substitution of one art known mounting structure (a flat plate) for another (a u-shaped securing bar). 
With Respect to Claim 2  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 1, wherein the second portion of said belt member further includes a slot, said slot being aligned with said receiving channel of said first portion.  
With Respect to Claim 3  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 2, wherein said mounting disk is rotatable between a first position and a second position, in said first position said 9mounting disk is operable to travel into said receiving channel so as to be placed proximate the lower end thereof (see e.g. FIGS. 4A-4H).  
With Respect to Claim 4  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 3, wherein in said second position, said mounting disk is rotated in said lower end of said receiving channel, wherein in said second position said mounting disk is secured within said lower end of said receiving channel (see e.g. FIG. 4H).  
With Respect to Claim 5  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 4, wherein the second portion of the belt member includes an opening at an upper end of the slot so as to facilitate passage of the stem portion into the slot (see e.g. FIG. 1B and 4B-D).  
With Respect to Claim 6  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 5, wherein said opening of said slot further includes angled section (320) adjacent thereto on opposing sides thereof wherein the angled section are contiguous with an upper edge of the second portion.  
With Respect to Claim 7  
The tool carrying apparatus that is configured to assist a user carry a tool and inhibit dropping thereof as recited in claim 6, wherein the securing disk and the fastening disk have a portion of the securing bar therebetween (per the combination with Chee).  
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #8,141,210 to Colorado (Colorado) in view of U.S. Patent #6,905,051 to Chee (Chee), U.S. Patent #7,802,706 to Selsor (Selsor), and U.S. Patent #10,258,136 to Fiorello (Fiorello).
With Respect to Claim 8  
Colorado in view of Chee and Selsor (see the rejection of claim 1 above using these references for details of the combination) discloses a tool carrying apparatus having a portion secured to a tool and a second portion secured to a belt of a user wherein the first portion and second portion operably engage so as to assist the user to carrying the tool while inhibiting the dropping thereof wherein the tool carrying apparatus comprises: a securing bar (18 per Selsor), said securing bar having a first end and a second end, said first end of said securing bar being coupled to the tool (per Selsor), said securing bar having a u- shaped section (per Selsor, see e.g. FIG. 11), said securing bar having a second section wherein the second section is substantially parallel to the attached tool; 10a tool mount member (110, 120, 130), said tool mount member having a stem portion, said stem portion having a first end and a second end, said tool mount member having a securing disk and a fastening disk (per Chee) secured to said second end of said stem portion, said securing disk and said fastening disk being coupled to opposing sides of the second end of the securing bar and configured to maintain the securing bar therebetween (per Chee, the securing and fastening disk maintain a connecting/attachment structure between them, and so the combination has them maintain the securing bar between them), said tool mount member further including a mounting disk (120), said mounting disk being secured to said first end of said stem portion, said mounting disk being annular in shape, said mounting disk having a circumferential edge, said circumferential edge of said mounting disk having a flat portion (130), said mounting disk being rotatable between a first position and a second position (see e.g. FIGS. 4D-E or 4G-H); a belt member, said belt member including a first portion (140) and a second portion (160), said second portion being superposed said first portion having a void therebetween, said first portion having a receiving channel formed therein, said receiving channel having an opening providing access thereto, said receiving channel having an upper end and a lower end, said receiving channel having a first lateral edge and a second lateral edge, said receiving channel having an offset portion proximate said lower end thereof; and wherein said offset portion is configured to releasably secure said mounting disk in said receiving channel subsequent said mounting disk being moved to said second position (see e.g. FIGS. 1B and 4A-H and description); but does not disclose wherein the second section is parallel to a housing of the tool.
However, Fiorello discloses using a similar mounting structure to hang a tool having a housing (e.g. a common power tool/drill as shown and disclosed).
	Examiner takes official notice that it is known in the art for similar u-shaped securing bars/belt clip structures to those of Selsor having two parallel legs, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Colorado to use the hanger on any suitable articles and of Fiorello to use a similar structure to hang a power tool having a housing as a mere selection of an art appropriate tool/article to use it on and/or to obtain the hanging benefits with a given tool having a housing. It would further have been obvious to one of ordinary skill in the art before the filing date of this application to make the two portions of the securing bar parallel as a mere selection of an art appropriate shape for the securing bar/belt clip and/or as doing so constitutes at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04). It is noted that Selsor does not indicate that the slight angling of the two legs of its clips is an inventive feature or has any particular significance.
With Respect to Claim 9  
The tool carrying apparatus as recited in claim 8, wherein said first lateral edge of said receiving channel include a portion having an outward curve so as to create said offset portion of said receiving channel (see e.g. FIGS. 4A-H).  
With Respect to Claim 10  
The tool carrying apparatus as recited in claim 9, wherein said second portion of said belt member is superposed said first portion, said second portion having an outer wall wherein the outer wall includes a slot formed therein (see e.g. FIGS. 4A-H). 
With Respect to Claim 11  
The tool carrying apparatus as recited in claim 10, wherein said slot is aligned with said receiving channel, said slot having an opening at an upper end of said slot (see e.g. FIGS. 4A-H).  
With Respect to Claim 12  
The tool carrying apparatus as recited in claim 11, wherein said lower end of said receiving channel has a width greater than that of the upper end of the receiving channel (see e.g. FIG. 4C).  
With Respect to Claim 13  
The tool carrying apparatus as recited in claim 12, wherein said opening of said slot has opposing angled sections (320, FIG. 4B) on opposing sides thereof so as to facilitate entry of said stem portion into said opening.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #8,141,210 to Colorado (Colorado) in view of U.S. Patent #6,905,051 to Chee (Chee), U.S. Patent #7,802,706 to Selsor (Selsor), and U.S. Patent #10,258,136 to Fiorello (Fiorello) as applied to claim 13 above, and further in view of U.S. Patent #6,520,863 to Porper.
With Respect to Claim 14  
The tool carrying apparatus as recited in claim 13, wherein said tool mount further includes a fastener, but does not disclose said fastener configured to secure said mounting disk to said first end of said stem portion.
	However, Porper discloses forming a similar mounting disk (42) attached to the stem portion (40) using a fastener (46) extending through the stem portion and mounting disk.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Porper, to attach the mounting disk to the stem portion using a fastener (either a rivet or a threaded screw connection similar to Chee’s, or any other art known connector), as a mere selection of an art appropriate fastening method or at most a mere substitution of one art known fastening mechanism (integral formation) for another (separate construction and a fastener) and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734